     Case 1:15-cv-05345-AJN-KHP Document 1311 Filed 07/02/20 Page 1 of 2
                                                     MATTHEW L. SCHWARTZ
                                                     Tel.: (212) 303-3646
                                                     E-mail: mlschwartz@bsfllp.com
                                                     July 1, 2020
BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

       Re:     City of Almaty v. Kazakhstan, et al. v. Mukhtar Ablyazov, et al.,
               No. 15 Civ. 5345 (AJN) (KHP)

Dear Judge Nathan:

        We represent the City of Almaty, Kazakhstan and BTA Bank JSC (together, the “Kazakh
Entities”) in the above-referenced case.

         Today, BTA Bank filed a motion for partial summary judgment, limited to its judgment
recognition claims against Mukhtar Ablyazov. As we note in the supporting memorandum, on
June 1, 2020, the Court ordered BTA to show cause why those claims should not be dismissed for
lack of subject matter jurisdiction. See ECF No. 1254. BTA responded to the order to show cause
on June 22, 2020, explaining why the Court has jurisdiction over the claims against Ablyazov. We
flag the issue because the Court obviously need not consider the motion for summary judgment
until it determines that there is subject matter jurisdiction over the claims.1

        BTA and Almaty have also filed today motions to preclude or limit the testimony of three
expert witnesses (Thomas Tener, Ilan Guedj, and Ryan Pisarik) offered by defendant Triadou SPV
S.A. under Rule 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993). The Kazakh Entities of course reserve their right to
challenge the witnesses’ testimony on any other grounds at trial or in limine, should the Court not
grant the motions in full.

       Pursuant to Rule 3.E of Your Honor’s Individual Practices, we respectfully request oral
argument on any and all of these motions, if the Court believes that such argument would be helpful.
Based on our discussions with defense counsel, we likewise anticipate that Triadou will be filing
its own motions for summary judgment and under Daubert today, and respectfully request
argument on those motions, if it would be helpful to the Court.


1
        In the same June 22 submission, the Kazakh Entities sought reconsideration of the
dismissal of the judgment recognition claim against Ilyas Khrapunov. Because that claim has
actually been dismissed, we have not filed a summary judgment motion. Should the Court grant
reconsideration, BTA Bank will be prepared to file a motion for summary judgment on that claim
promptly. Alternatively, if the Court would find it more efficient, BTA Bank can file a motion for
summary judgment on the Article 53 claim against Khrapunov now, pending a ruling on the motion
for reconsideration.
Case 1:15-cv-05345-AJN-KHP Document 1311 Filed 07/02/20 Page 2 of 2



 Thank you for your consideration.

                                     Respectfully,

                                      /s/ Matthew L. Schwartz
                                     Matthew L. Schwartz
                                     BOIES SCHILLER FLEXNER LLP
                                     55 Hudson Yards
                                     New York, New York 10001
